        Case 2:18-cv-03101-JDP Document 30 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11

12
     MICHAEL WAYNE JOHNSON,                            2:18-cv-3101-JDP (PC)
13
                                  Plaintiff,           ORDER
14
                    v.
15

16   JOE A. LIZARRAGA, et al.,                         Judge:        Hon. Jeremy D. Peterson
                                                       Trial Date:   TBD
17                               Defendants.           Action Filed: April 14, 2020
18
           The court, having considered defendants’ motion to modify the discovery and scheduling
19
     order, and good cause having been found:
20
           It is hereby ORDERED that defendants’ motion is granted. The deadline to take plaintiff’s
21
     deposition is extended to March 1, 2021, and the deadline to file dispositive motions is extended
22
     to June 2, 2021.
23

24   IT IS SO ORDERED.
25

26   Dated:    January 6, 2021
                                                       JEREMY D. PETERSON
27                                                     UNITED STATES MAGISTRATE JUDGE
28
     Case 2:18-cv-03101-JDP Document 30 Filed 01/06/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
